30 A.3d 808 (2011)
Jamelle McCLARY, Appellant,
v.
UNITED STATES, Appellee.
No. CF3-18852-06.
District of Columbia Court of Appeals.
Filed November 3, 2011.
BEFORE: WAGNER, KERN, and NEBEKER, Senior Judges.

ORDER
PER CURIAM
On consideration of appellee's unopposed motion for clarification, it is
ORDERED that the motion is granted to make clear that the August 18, 2011, order on the rehearing petition amending the original panel opinion is limited only to the part of the original panel opinion entitled "Sufficiency of Allowed Bias Cross-Examination."